Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 06, 2019, wherein claims 1-20 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving/capturing information/data, data analysis and manipulation to determine more data (where the analysis and manipulation heavily rely on using mathematical concepts – to build 
The limitations of (independent claim) generating a participant list identifying a plurality of participants within an organization; capturing digital communication data for each of the plurality of participants; extracting metadata from the captured communication data; associating the extracted metadata with respective participants of the plurality of participants identified on the participant list, the extracted metadata being attributes of one or more communications; analyzing the extracted metadata by: calculating time spent on each communication for each of the plurality of participants during a period of time, prioritizing the communications for each participant during the period of time based on communication type of each communication, for each participant, determining attention time spent communicating with each other participant based on the prioritized communications from the participant to each other participant, and building a pairwise adjacency matrix based on the attention time each participant spent communicating with each other participant; and generating and displaying a visualization of the pairwise adjacency matrix illustrating communication distribution of the participants throughout the organization, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing “systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc., and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims do not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematically.  The dependent claims recite obtaining/receiving/capturing information/data, data analysis and manipulation to determine more data (where for some the claims the analysis and manipulation heavily rely on using mathematical concepts and for others it is comparing and organizing data/information), constantly comparing and further organizing/manipulating information, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data in the fundamental economic practice of an organization monitoring people and their interactions (organizing human activities); and further geared towards mathematical relationships (as clearly shown in the claims and the specification).
The limitations of (claim 2) wherein the one or more communications are communications between participants and other correspondents; and wherein determining attention time for each participant includes determining attention time spent communicating with each other participant and claim 3) further comprising: collecting sensor data from a plurality of electronic devices that detect participant actions within a physical space; and associating the collected sensor data with respective participants of the plurality of participants identified in the participant list, the collected sensor data informing of attributes of one or more communications; wherein analyzing the extracted metadata includes analyzing the collected sensor data; (claim 4) wherein the electronic devices are wearable electronic devices worn by participants (a type is just a label and data/information – Applicant is just stating it is a “wearable electronic device” and not any technical concepts or functionalities – also the these devices stated are just generic devices that are “wearable” and “wearable” is a very broad and abstract term); (claim 5) wherein building the pairwise adjacency matrix includes building the pairwise adjacency matrix based on location information derived from the sensor data (mainly mathematical); (claim 6)  further comprising anonymizing the participant list and the extracted metadata while maintaining the association between participants and respective extracted metadata (organizing human activities); (claim 7)  wherein the anonymizing is performed by applying a hashing algorithm to participant identifiers in the participant list and the participant identifiers in the extracted metadata (mainly mathematical and also organizing human activities); (claim 8) wherein the captured communication data includes one or more of: email data; calendar data; call data; and chat data (just claim to information gathering/receiving); (claim 9) wherein calculating time spent on each communication for each of the plurality of participants during a period of time includes calculating time spent on each sent email of a plurality of emails for each of the plurality of participants during a period of time by assigning a default amount of time spent to each sent email or an amount of time between consecutive emails sent by a respective participant, whichever amount of claim 10) wherein determining, for each participant, attention time spent communicating with each other participant based on the prioritized communications from the participant to each other participant includes determining, for each participant, attention time spent emailing with other participants by dividing the time spent on each sent email by a number of other participants whom received the respective email and allocating the divided time to each of the other participants whom received the respective email as attention time spent by the respective participant (abstract ideas and clearly directed towards organizing human activities and heavily using purely mathematical concepts); (claim 11)  wherein calculating time spent on each communication for each of the plurality of participants during a period of time includes calculating time spent on each meeting of a plurality of meetings for each of the plurality of participants during a period of time (abstract ideas and clearly directed towards organizing human activities and heavily using purely mathematical concepts); (claim 12) wherein determining, for each participant, attention time spent communicating with each other participant based on the prioritized communications from the participant to each other participant includes determining, for each participant, attention time spent attending meetings with other participants by dividing the time spent on each meeting by a number of other participants whom attended the respective meeting and allocating the divided time to each of the other participants whom attended the respective meeting as attention time spent by the respective participant (abstract ideas and clearly directed towards organizing human activities and heavily using purely mathematical concepts); (claim 13)  wherein the communications are prioritized by an order of priority of (1) meetings, (2) calls, (3) emails, and (4) other communication types (abstract comparing and organizing of information as Applicant decides what is important – can be done in the human mind); (claim 14) wherein the pairwise adjacency matrix is directional (heavily using purely mathematical concepts); (claim 15) wherein the pairwise adjacency matrix is weighted (heavily using purely mathematical claim 16) further comprising: determining an alignment score for a given participant indicating how the proximity with each other participant that the given participant interacts with correlates with a communication volume with the other participant; and determine a time waste score based on the given participant's travel time to meetings and technology use (abstract ideas and clearly directed towards organizing human activities and heavily using purely mathematical concepts); (claim 17)  further comprising: organizing the plurality of participants into groups of participants; for each group, aggregating the attention time of each participant in the respective group of participants together; building a group pairwise adjacency matrix based on the aggregated attention time each group spent communicating with each other group; and generating and displaying a visualization of the group pairwise adjacency matrix illustrating communication distribution of the groups throughout the organization (abstract ideas and clearly directed towards organizing human activities and heavily using purely mathematical concepts); (claim 18) further comprising combining sensor data with calendar data to quantify attention time during in-person meetings and attention time during remote meetings (abstract ideas and clearly directed towards comparing organizing information (organizing human activities) and heavily using purely mathematical concepts); (claim 19) further comprising using the pairwise adjacency matrix to perform any of: workspace planning, diversity and inclusion programs, workload assessment, collaboration and delivery improvement, teamwork and engagement improvement, and regulatory and compliance risk evaluation (abstract ideas and clearly directed towards organizing human activities); (claim 20) further comprising determining any of: a clusteredness index, a siloness index, and a critical adjacency index (abstract ideas and clearly directed towards organizing and manipulating information/data (organizing human activities) and very heavily using purely mathematical concepts), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “processors,” “networks,” 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing “systems,” “processors,” “networks,” “computers,” “devices,” “graphical user interface (GUI)” “storage medium”, etc., and Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).















  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8, 11, and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deodhar et al., (US 2014/0058801) in view of Official Notice and in view of Kleinbart et al., (US 2012/0278388).
As per claim 1, Deodhar discloses a computer implemented method comprising: 
generating a participant list identifying a plurality of participants within an organization (fig. 1 [organization…list of users]; ¶¶ 0039 [list]);
capturing digital communication data for each of the plurality of participants; extracting metadata from the captured communication data (Figs. 1-3; ¶¶ 0035 [monitors employees effort…meetings, calls visits (communication data)], 0039 [track employee meetings, calls, visits, etc., (various communications logged/tracked and extracted)], 0061 [captures all employee work…calls, meetings…visits (all communications are captures)]); 
associating the extracted metadata with respective participants of the plurality of participants identified on the participant list, the extracted metadata being attributes of one or more communications (figs. 1-3; ¶¶ 0045-0050 [mapping activities…data exchange…tracking…work pattern], 
analyzing the extracted metadata (¶¶ 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s calendar…logger…time analyzer…map said logs…to activities (communication, meetings, calls, visits)]) by: 
calculating time spent on each communication for each of the plurality of participants during a period of time (¶¶ 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…time tracker…track time slots (periods – determining periods of activity and/or inactivity)…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s calendar…logger…time analyzer…map said logs…to activities (communication, meetings, calls, visits)], 0075-0079 [tracks users’ time on…calls, meetings, visits…time spent with customers/vendors], 0032-0033 [time spent on activities], 0187-0192 [time tracker…time spent on email, chat…communication activity…sales visit], 0259 [time spent in office areas (conference rooms meeting with internal employees)…indicates work timings…work related to meetings (customers and vendors)], 0297-0303), 
for each participant, determining attention time spent communicating with each other participant based on the communications from the participant to each other participant (¶¶ 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…time tracker…track time slots (periods – determining periods of activity and/or inactivity)…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s calendar…logger…time analyzer…map said 
building a pairwise adjacency matrix based on the attention time each participant spent communicating with each other participant (¶¶ 0050 [creates an n-dimensional data cube (matrix)…reports by defining the parameters to be viewed and compared against, filters for selecting a subset, in which the parameters comprise any and every data item sourced], 0031 [computation of employees patterns and activities metrics through having matrix organization structures], 0137-0138 [matrix structures…create n-dimensional data cube], 0255, 0265-0269 [mapping of time…various activities…meetings, business calls…aggregation and analytics…matrix], 0204-0205 [time tracker…tables created/provided (matrices are also a type of tables)]); and 
generating and displaying a visualization of the pairwise adjacency matrix illustrating communication distribution of the participants throughout the organization (¶¶ 0139 [provide analytics and reports], 0266-0269 [reports are available…generation of customer reports by selecting parameters to be viewed…business calls (and other communications can be viewed]).
Although Deodhar discloses all of Applicant’s above limitations, Deodhar discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Deodhar to show Applicant’s claimed concept as each of those embodiments are taught by Deodhar itself (within 
Deodhar discloses monitoring all forms and types of communications (see citations above and also see ¶¶ 0127-0131 [employee...productivity parameters…activities…calls, emails, etc.,], 0307-0308) and also does disclose the concept of prioritizing and prioritizing within the communications of systems (¶¶ 0039 [deduces and maps activities…time slots (periods)…hierarchy of activities (meetings, calls, communications, etc.,)], 0075 [prioritizing organization’s sub-unit which includes communications], 0246 [optimizing communications…priority items]), but Deodhar does not explicitly state prioritizing the communications (nor states prioritized communication) for each participant during the period of time based on communication type of each communication.  However, the concept of prioritizing and making hierarchy of activities during time slots of participants (employees, etc.,) as shown by Deodhar can be easily used for prioritizing types of communications as well when monitoring/tracking those communications and this would have been obvious to one of ordinary skill in the art at the time of the invention since prioritizing is simply as abstract concept of giving preference or importance to one thing over another and it would have been and prioritizing activities is used in performance determination of employees and optimizing communications.
Furthermore, Kleinbart discloses monitoring communications between participants and prioritizing the communications (nor states prioritized communication) for each participant during the period of time based on communication type of each communication (¶¶ 0020-0025 [prioritization of 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Deodhar prioritizing the communications (nor states prioritized communication) for each participant during the period of time based on communication type of each communication as taught by analogous art Kleinbart in order to monitor/track all communication types and the value of those communications is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Kleinbart (and Deodhar also since Deodhar shows the concept of prioritization itself) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (neither Deodhar nor Kleinbart would have modified each other), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
claim 2, Deodhar discloses the computer implemented method of claim 1 wherein the one or more communications are communications between participants and other correspondents; and wherein determining attention time for each participant includes determining attention time spent communicating with each other participant and each other correspondent based on the prioritized communications from the participant to each other participant and each other correspondent; and wherein building a pairwise adjacency matrix includes building a pairwise adjacency matrix based on the attention time each participant spent communicating with each other participant and each other correspondent (figs. 1-3; ¶¶ 0045-0050 [mapping activities…data exchange…tracking…work pattern], 0061 [employees and customers and suppliers (participants) – all communications/interactions are captured], 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…time tracker…track time slots (periods – determining periods of activity and/or inactivity)…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s calendar…logger…time analyzer…map said logs…to activities (communication, meetings, calls, visits)], 0075-0079 [tracks users’ time on…calls, meetings, visits…time spent with customers/vendors], 0032-0033 [time spent on activities], 0187-0192 [time tracker…time spent on email, chat…communication activity…sales visit], 0259 [time spent in office areas (conference rooms meeting with internal employees)…indicates work timings…work related to meetings (customers and vendors)], 0297-0303, 0050 [creates an n-dimensional data cube (matrix)…reports by defining the parameters to be viewed and compared against, filters for selecting a subset, in which the parameters comprise any and every data item sourced], 0031 [computation of employees patterns and activities metrics through having matrix organization structures], 0137-0138 [matrix structures…create n-dimensional data cube], 0255, 0265-0269 [mapping of time…various activities…meetings, business calls…aggregation and analytics…matrix], 0204-0205 [time tracker…tables created/provided (matrices are also a type of tables)]).
claim 6, Deodhar discloses the computer implemented method of claim 1 further comprising anonymizing the participant list and the extracted metadata while maintaining the association between participants and respective extracted metadata (¶¶ 0032 [anonymous mode…team visibility], 0056 [anonymous mode where participants’ visibility is blocked], 006, 0097-0098, 0159-0170 [anonymity assured for all participants]). 
As per claim 8, Deodhar discloses the computer implemented method of claim 1 wherein the captured communication data includes one or more of: email data; calendar data; call data; and chat data (¶¶ 0187-0192 [time tracker…time spent on email, chat…communication activity], 0007, 0018 [chat, emails]]). 
As per claim 11, Deodhar discloses the computer implemented method of claim 1 wherein calculating time spent on each communication for each of the plurality of participants during a period of time includes calculating time spent on each meeting of a plurality of meetings for each of the plurality of participants during a period of time (¶¶ 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…time tracker…track time slots (periods – determining periods of activity and/or inactivity)…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s calendar…logger…time analyzer…map said logs…to activities (communication, meetings, calls, visits)], 0075-0079 [tracks users’ time on…calls, meetings, visits…time spent with customers/vendors], 0032-0033 [time spent on activities], 0187-0192 [time tracker…time spent on email, chat…communication activity…sales visit], 0259 [time spent in office areas (conference rooms meeting with internal employees)…indicates work timings…work related to meetings (customers and vendors)], 0297-0303, 0075-0079 [tracks users’ time on…calls, meetings, visits…time spent with customers/vendors], 0032-0033 [time spent on activities], 0259 [time spent in office areas (conference rooms meeting with internal employees)…indicates work timings…work related to meetings (customers and vendors)], 0297-0303 [busy in meetings, calls, customer and vendor 
As per claim 13, Deodhar discloses the computer implemented method of claim 1 but does not explicitly state wherein the communications are prioritized by an order of priority of (1) meetings, (2) calls, (3) emails, and (4) other communication types.  However, the concept of prioritizing and making hierarchy of activities during time slots of participants (employees, etc.,) as shown by Deodhar can be easily used for prioritizing types of communications as well when monitoring/tracking those communications and this would have been obvious to one of ordinary skill in the art at the time of the invention since prioritizing is simply as abstract concept of giving preference or importance to one thing over another and it would have been and prioritizing activities is used in performance determination of employees and optimizing communications.
Furthermore, Kleinbart discloses monitoring communications between participants and prioritizing the communications (nor states prioritized communication) for each participant during the period of time based on communication type of each communication and states communications are prioritized by an order of priority of (1) meetings, (2) calls, (3) emails, and (4) other communication types (¶¶ 0020-0025 [prioritization of communication…participants], 0055-0060 [prioritizes best way to communicate with users/participants –  “communication” method (SMS, email, chat, etc.,) will have the highest priority, for example “following is a standard priority of how a user may be reached: Instant Message, SMS/MMS, Offline Message (can be bi-directional email) and audio/video messaging”]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Deodhar communications are prioritized by an order of priority of (1) meetings, (2) calls, (3) emails, and (4) other communication types as taught by analogous art Kleinbart in order to monitor/track all communication types and the value of those communications to dictate how participants should communicate since doing so could be performed readily by any person of ordinary 
As per claim 14, Deodhar discloses the computer implemented method of claim 1 wherein the pairwise adjacency matrix is directional (¶¶ 0050 [creates an n-dimensional data cube (matrix)…reports by defining the parameters to be viewed and compared against, filters for selecting a subset, in which the parameters comprise any and every data item sourced], 0031 [computation of employees patterns and activities metrics through having matrix organization structures], 0137-0138 [matrix structures…create n-dimensional data cube], 0255, 0265-0269 [mapping of time…various activities…meetings, business calls…aggregation and analytics…matrix], 0204-0205 [time tracker…tables created/provided (matrices are also a type of tables)]). 
claim 15, Deodhar discloses the computer implemented method of claim 1 wherein the pairwise adjacency matrix is weighted (¶¶ 0050 [creates an n-dimensional data cube (matrix)…reports by defining the parameters to be viewed and compared against, filters for selecting a subset, in which the parameters comprise any and every data item sourced], 0031 [computation of employees patterns and activities metrics through having matrix organization structures], 0137-0138 [matrix structures…create n-dimensional data cube], 0255, 0265-0269 [mapping of time…various activities…meetings, business calls…aggregation and analytics…matrix], 0204-0205 [time tracker…tables created/provided (matrices are also a type of tables)]). 
As per claim 16, Deodhar discloses the computer implemented method of claim 1 further comprising: determining an alignment score for a given participant indicating how the proximity with each other participant that the given participant interacts with correlates with a communication volume with the other participant (¶¶ 0004 [indoor location and positioning], 0014 [locations…employees], 0020 [devices to determine location of users/participants/employees and their distance from the office near other participants (customers/vendors/other employees in meetings)], 0075-0080 [intra-office locations and if near customers/vendors], 0118-0125); and determine a time waste score based on the given participant's travel time to meetings and technology use (¶¶ 0043 [productivity monitoring/measurement – which includes unproductive time – “wasteful” time], 0062 [measuring…effort and time], 0117-0127 [tracking time spent everywhere and how it’s being spent – which includes tracking if time is being “wasted” – productivity parameters determined], 0273 [wasteful]). 
As per claim 17, Deodhar discloses the computer implemented method of claim 1 further comprising: organizing the plurality of participants into groups of participants; for each group, aggregating the attention time of each participant in the respective group of participants together; building a group pairwise adjacency matrix based on the aggregated attention time each group spent 
As per claim 19, Deodhar discloses the computer implemented method of claim 1 further comprising using the pairwise adjacency matrix to perform any of: workspace planning, diversity and inclusion programs, workload assessment, collaboration and delivery improvement, teamwork and engagement improvement, and regulatory and compliance risk evaluation (note: non-functional and non-technical terms and limitations and are not patentable subject matter; also rejected under §101; also see ¶¶ 0043 [employee groups], 0131-0134 [grouping of employees in teams, projects, divisions], 0209-0215 [time spent by employees to activities and purposes (communications)…in project and group that they belong to], 0252-0255 [users grouped along multiple hierarchies…corresponding to functions, locations, etc.,…organization hierarchy…matrix organizations] ). 
As per claim 20, Deodhar discloses the computer implemented method of claim 1 further comprising determining any of: a clusteredness index, a siloness index, and a critical adjacency index (not patentable subject matter under §101 – mathematical concepts (abstract terms (data labels – names/labels are not patentable subject matter) used by Applicant to describe known mathematical techniques); also see ¶¶ 0049-0055 [n-dimensional effort data cube…parameters comprise any and every data item sourced, including online and offline time, applications, Activities, Purposes, artifacts, organization sub-units, organization attributes, along with ability for statistical analysis based on totals, averages, maximum and minimum values, standard deviations and others – “clusteredness” index and other indices], 0061-0064, 0081-0087 [work pattern…generate an n-dimensional effort data cube .


Claims 3-5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deodhar et al., (US 2014/0058801) in view of Official Notice and in view of Kleinbart et al., (US 2012/0278388), further in view of Beoughter et al., (US 2016/0132046).
As per claim 3, Deodhar discloses the computer implemented method of claim 1 further comprising: collecting sensor data from a plurality of electronic devices that detect participant actions within a physical space; and associating the collected sensor data with respective participants of the plurality of participants identified in the participant list, the collected sensor data informing of attributes of one or more communications; wherein analyzing the extracted metadata includes analyzing the collected sensor data (¶¶ 0004-0005 [devices (and it is well known that these devices listed all contain “sensors” (and cannot function without those sensors – mobiles phones, smartphones based GPS, indoor locations and positioning systems, cameras, optical matching devices all inherently contain sensors) – especially as generically used by the Applicant in the claims)], 0026-0028 [smartphone, GPS, EPABX, swipe cards, biometric devices, cameras etc.,], 0061, 0068-0072 [devices…determine user’s tiem utilization…logging of user’s time clots (periods)], 0076-0078 [obtaining information of calls, meeting, visits, communication with vendors/customers using remote devices], 0045-0050 [mapping activities…data exchange…tracking…work pattern], 0061 [employees and customers and suppliers (participants) – all communications/interactions are captured], 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…time tracker…track time slots (periods – determining periods of activity and/or inactivity)…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s 
Beoughter discloses monitoring employee/workers/participants in a plant/facility using devices with sensors and the sensor data being collected from users/participants/employees in a plant (¶¶ 0099-0103 (wearable device…sensor), 0153 (wearable device…sensor), 0314-0316 (devices…sensors…wearing the wearable device), 0323, 0342-0345; claim 45 [providing a plurality of sensors operable to determine, relative to an anchor point, the movement and position of the wearable mobile user interface device]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Deodhar in view of Kleinbart the term sensors as taught by analogous art Beoughter in order to monitor/track participants/employees/people in an organization and also capture all communication types and the value of those communications is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Beoughter (and Deodhar also) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (Beoughter would not have modified Deodhar in view of Kleinbart or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in 
As per claim 4, Deodhar in view of Kleinbart discloses the computer implemented method of claim 3 but neither Deodhar nor Kleinbart explicitly state wherein the electronic devices are wearable electronic devices worn by participants. 
Beoughter discloses wherein the electronic devices are wearable electronic devices worn by participants (¶¶ 0099-0103 (wearable device…sensor), 0153 (wearable device…sensor), 0314-0316 (devices…sensors…wearing the wearable device), 0323, 0342-0345; claim 45 [providing a plurality of sensors operable to determine, relative to an anchor point, the movement and position of the wearable mobile user interface device]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Deodhar in view of Kleinbart wherein the electronic devices are wearable electronic devices worn by participants as taught by analogous art Beoughter in order to monitor/track participants/employees/people in an organization and also capture all communication types and the value of those communications is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Beoughter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
As per claim 5, Deodhar in view of Kleinbart discloses the computer implemented method of claim 3 wherein building the pairwise adjacency matrix includes building the pairwise adjacency matrix based on location information derived from the device data (through sensors but the term “sensors” is not mentioned in Deodhar). However, as explained above, it is clear that sensors are in the devices stated in Deodhar and this sensor data is collected and used, Deodhar does not explicitly state the term “sensor.” 
Beoughter discloses information derived through sensor data (¶¶ 0099-0103 (wearable device…sensor), 0153 (wearable device…sensor), 0314-0316 (devices…sensors…wearing the wearable device), 0323, 0342-0345; claim 45 [providing a plurality of sensors operable to determine, relative to an anchor point, the movement and position of the wearable mobile user interface device]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Deodhar in view of Kleinbart information derived through “sensor” data as taught by analogous art Beoughter (and clearly in the devices of Deodhar although the term “sensors” is not used) in order to monitor/track participants/employees/people in an organization and also capture all communication types and the value of those communications is since doing so could be performed 
As per claim 18, Deodhar discloses the computer implemented method of claim 1 further comprising combining device data with calendar data to quantify attention time during in-person meetings and attention time during remote meetings (see citations above for claims 1-2; and also see ¶¶ 0062-0071 [system for measuring, aggregating and analyze the exact effort and time productivity…measure and generate…pattern mapping…time tracker…track time slots (periods – determining periods of activity and/or inactivity)…comparator…scheduled engagements, meetings, calls, visits to other participants…user’s calendar…logger…time analyzer…map said logs…to activities (communication, meetings, calls, visits)], 0075-0079 [tracks users’ time on…calls, meetings, visits…time spent with customers/vendors], 0032-0033 [time spent on activities], 0187-0192 [time tracker…time 
Beoughter discloses information derived through sensor data (¶¶ 0099-0103 (wearable device…sensor), 0153 (wearable device…sensor), 0314-0316 (devices…sensors…wearing the wearable device), 0323, 0342-0345; claim 45 [providing a plurality of sensors operable to determine, relative to an anchor point, the movement and position of the wearable mobile user interface device]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Deodhar in view of Kleinbart information derived through “sensor” data as taught by analogous art Beoughter (and clearly in the devices of Deodhar although the term “sensors” is not used) in order to monitor/track participants/employees/people in an organization and also capture all communication types and the value of those communications is since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Beoughter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately (Beoughter would not have modified Deodhar in view of Kleinbart or vice-versa), and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deodhar et al., (US 2014/0058801) in view of Official Notice and in view of Kleinbart et al., (US 2012/0278388), further in view of Dupont et al., (US 2012/0137367).
As per claim 7, Deodhar discloses the computer implemented method of claim 6 wherein the anonymizing is performed by applying a hashing algorithm to participant identifiers in the participant list and the participant identifiers in the extracted metadata (¶¶ 0032 [anonymous mode…team visibility], 0056 [anonymous mode where participants’ visibility is blocked], 006, 0097-0098, 0159-0170 [anonymity assured for all participants]; Note that a hash algorithm is a mathematical function that converts an input value into a compressed numerical value – where it maps data – and Applicant does not claim or describe specifically how this abstract mathematical concepts technical and functionally allows anonymizing (where using hash algorithms is well-known in cryptography encoding data); since Deodhar does in fact anonymizes data it has to use hash algorithms to do so since encryption code has to be used which does use hash algorithms and functions). Although it would be clear to one of ordinary skill in the art that hash algorithms and functions would be used in the anonymizing discussed in Deodhar, neither Deodhar nor Kleinbart explicitly state the term “hash algorithm.”
Dupont states anonymizing and hash algorithms and functions being used (¶¶ 0167, 0552, 0776-0803 [hash algorithm discussed and identity anonymized depending on the anonymization scheme]).





Claims 9-10 and 12 are rejected under §101 but not prior art:
Claims 9-10 and 12 are not rejected under art but remain rejected under §101.  This means the claims are not allowable subject matter since they remain rejected under §101 as abstract ideas.  Additionally these claims are just abstract ideas and clearly directed towards organizing human activities and heavily using purely mathematical concepts and will not overcome the §101 rejection.  See rejection above.  The claims add no improvement to technology in any way or form




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Shear et al., (US 2016/0034305): Discusses PERCos system as the features supported by PERCos systems are: [0189] 1.  Their ability to treat all types of PERCos deployable and published processing related information representing any computing session specifiable and interpretable capabilities as specifiable discrete resources, resource portions, and resource sets, which may or may not be further combinable.  The foregoing includes, without limitation, devices through their data interfaces and specifications, network services, computational processes, specifications serving as interface information for humans and groups, for example as participant representations and associated data that may be operatively associated with cross-Edge interfacing, as well as communication channels, knowledge information sets, and any other type of processable data representing any type of information and/or "real-word" processing related capability, all the foregoing providing elements contributing information 
Wren et al., (US 2014/0081637):  Provides for identifying a conversation between a plurality of participants that includes monitoring voice streams in proximity to client devices and assigning a tag to identify the participants speaking in the voice streams in proximity to the client devices.  The method also includes forming a fingerprint, based on the assigned tags, for the voice streams in proximity to the client devices.  The method also includes identifying which participants are participating in a conversation based on the fingerprints for the voice streams and providing an interface to the client devices including graphical representations depicting the participants in the conversation.
Nelson et al., (US 2019/0108492):  Artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The artificial intelligence may analyze a wide variety of data such as data pertaining to other electronic meetings, data pertaining to organizations and users, and other general information pertaining to any topic. Capability is also provided to create, manage, and enforce meeting rules templates that specify requirements and constraints for various aspects of electronic meetings. Embodiments include improved approaches for translation and transcription using multiple translation/transcription services. Embodiments also include using sensors in conjunction with interactive whiteboard appliances to perform person detection, person identification, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683